        Case 1:20-cv-09779-LTS-KHP Document 87 Filed 12/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

INTREPID FINANCIAL PARTNERS, LLC,

                 Plaintiff,

        -v-                                                           No. 20 CV 9779-LTS

ANTONIO C. FERNANDEZ,

                 Defendant.

-------------------------------------------------------x


                                                   AMENDED ORDER

                 The Court has rescheduled the teleconference on Thursday, December 17, 2020,

to 2:30 p.m. to discuss the logistics regarding the parties’ upcoming preliminary injunction

hearing.

                 To access the conference, participants may dial 888-363-4734 and use access

code 1527005# and security code 3066#. Members of the press and public may call the same

number, but will not be permitted to speak during the hearing. In accordance with the Court’s

Emergency Individual Rules and Practices in Light of COVID-19, counsel should adhere to the

following rules and guidelines during the hearing:

              1. Each party should designate a single lawyer to speak on its behalf (including
                 when noting the appearances of other counsel on the telephone).

              2. Counsel should use a landline whenever possible, should use a headset instead of
                 a speakerphone, and must mute themselves whenever they are not speaking to
                 eliminate background noise. In addition, counsel should not use voice-activated
                 systems that do not allow the user to know when someone else is trying to speak
                 at the same time.

              3. To facilitate an orderly teleconference and the creation of an accurate transcript,
                 counsel are required to identify themselves every time they speak. Counsel



INTREPID - AMENDED ORDER                                   VERSION DECEMBER 17, 2020                   1
      Case 1:20-cv-09779-LTS-KHP Document 87 Filed 12/17/20 Page 2 of 2




              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.



       SO ORDERED.

Dated: New York, New York
       December 17, 2020

                                                            __/s/ Laura Taylor Swain_________
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




INTREPID - AMENDED ORDER                         VERSION DECEMBER 17, 2020                       2
